NO. 07-04-0029-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL A

                                   JANUARY 28, 2004

                          ______________________________


                     DOUBLE ACE, INC., MATTHEW POPE,
            ALYSSA POPE WOMACK, AND DONNA POPE, APPELLANTS

                                            V.

           BENNIE DALE POPE AND MICHAEL DEARDORFF, APPELLEES


                        _________________________________

            FROM THE 286TH DISTRICT COURT OF HOCKLEY COUNTY;

             NO. 02-12-19019; HONORABLE HAROLD PHELAN, JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                      ABATEMENT


       Appellants Double Ace, Inc., Matthew Pope, Alyssa Pope Womack, and Donna

Pope filed their notice of appeal from the trial court’s final judgment rendered in favor of

Bennie Dale Pope and Michael Deardorff. The clerk’s record was filed on January 26,

2004. Pursuant to Rule 8.1 of the Texas Rules of Appellate Procedure, on January 22,
2004, appellee Bennie Dale Pope filed a Notice of Bankruptcy in this Court together with

an authenticated copy of the page of the bankruptcy petition showing that Double Ace, Inc.

filed for bankruptcy on December 22, 2003.1


       Pursuant to 11 U.S.C. § 362, any further action in this appeal is automatically

stayed. See also Tex. R. App. P. 8.2. For administrative purposes, the appeal is removed

from this Court’s docket and abated. Any documents filed subsequent to the bankruptcy

petition will remain pending until the appeal is reinstated. As permitted by federal law, the

appeal will be reinstated upon proper showing that the bankruptcy court has lifted or

terminated the stay or upon a party’s motion to sever the appeal with respect to the

bankrupt party and reinstate the appeal as to other parties. See Tex. R. App. P. 8.3(a) &

(b).


       Accordingly, the appeal is abated.


                                                         Per Curiam




       1
        Although the notice of bankruptcy was filed in cause number 07-03-0529-CV, which
is an accelerated appeal from a temporary injunction in the underlying suit, we also abate
this appeal from the final judgment.

                                             2